         Case 1:19-cv-11605-WGY Document 74 Filed 05/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



GIGI KAI ZI CHAN,

       Plaintiff,
                                                          Civil Action No. 1:19-CV-11605-WGY
               v.

WELLINGTON MANAGEMENT
COMPANY LLP and CHARLES ARGYLE,

       Defendants.


  PLAINTIFF’S MOTION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO
            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Local Rule 7.1 (b)(3), Plaintiff seeks leave to file the attached proposed sur-

reply memorandum in opposition to Defendants’ motion for summary judgment.

       As good cause for this motion, Plaintiff states that the proposed sur-reply addresses

several discrete arguments raised in Defendants’ reply brief, and would likely assist the Court in

preparation for the upcoming oral argument.

       Undersigned has conferred with counsel for Defendants regarding the relief requested

herein, and Defendants’ counsel has advised that they take no position.

       WHEREFORE, Plaintiff respectfully requests that this motion be grated and that she be

granted leave to file the proposed sur-reply brief attached hereto.
         Case 1:19-cv-11605-WGY Document 74 Filed 05/03/21 Page 2 of 2




                                                            Respectfully submitted,



                                                            /s/ Patrick J. Hannon
                                                            Patrick J. Hannon (BBO# 664958)
                                                            Hartley Michon Robb Hannon, LLP
                                                            155 Seaport Blvd., 2nd Floor
                                                            Boston, MA 02210
                                                            P: (617) 723-8000
                                                            F: (617) 447-2800
                                                            phannon@hmrhlaw.com



                                CERTIFICATE OF SERVICE

       I, Patrick J. Hannon, counsel for Plaintiff, Gigi Kai Zi Chan, hereby certify that on May
3, 2021, I caused a copy of the within document to be served upon counsel of record via filing
with Court’s CM/ECF system.



                                                            /s/ Patrick J. Hannon
                                                            Patrick J. Hannon




                                                2
